 Case 1:20-cv-00908-PLM-PJG ECF No. 6, PageID.83 Filed 11/19/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

MICHAEL EDWARDS,

                      Plaintiff,                    Case No. 1:20-cv-908

v.                                                  Honorable Paul L. Maloney

HEIDI WASHINGTON et al.,

                      Defendants.
____________________________/

                                         JUDGMENT

               In accordance with the opinion issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE as

frivolous or for failure to state a claim pursuant to 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c).



Dated:    November 19, 2020                         /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
